As filed with the Securities and Exchange Commission on March 24, 2014 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CyrusOne Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland 46-0691837 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1649 West Frankford Road Carrollton, TX 75007 (513) 397-9804 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) CyrusOne LP (Exact Name of Registrant as Specified in Its Charter) Maryland 46-0982896 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1649 West Frankford Road Carrollton, TX 75007 (513) 397-9804 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) CyrusOne Finance Corp. (Exact Name of Registrant as Specified in Its Charter) Maryland 61-1697505 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1649 West Frankford Road Carrollton, TX 75007 (513) 397-9804 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) (See Table of Additional Registrant Guarantors for information regarding additional Registrants) Thomas W. Bosse, Esq. Vice President, General Counsel and Secretary 1649 West Frankford Road Carrollton, TX 75007 (513) 397-9804 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copy to: William V. Fogg, Esq. Cravath, Swaine & Moore LLP 825 Eighth Avenue New York, New York 10019 (212) 474-1000 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company o o þ o (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price per Security(1)(2) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee CyrusOne Inc. - - Debt Securities(4) - - Common Stock, par value $0.01 per share - - Preferred Stock, par value $0.01 per share - - Warrants(5) - - Rights - - Units - - CyrusOne LP and CyrusOne Finance Corp. - - Debt Securities - - Guarantees(6) - - Total An indeterminate aggregate initial offering price or number of securities of each identified class is being registered as may from time to time be issued at indeterminate prices and as may be issuable upon conversion, redemption, exchange, exercise or settlement of any securities registered hereunder, including under any applicable antidilution provisions. Any securities registered hereunder may be sold separately or together with other securities registered hereunder. The proposed maximum offering price per security will be determined from time to time by the registrant in connection with the issuance by the registrant of the securities registered hereunder. Omitted pursuant to General Instruction II(D) of Form S-3 under the Securities Act of 1933, as amended. Including such principal amount of debt securities as may, from time to time, be issued at indeterminate prices. The warrants covered by this registration statement may be warrants for common stock, preferred stock or debt securities. Certain subsidiaries of CyrusOne, Inc. may fully and unconditionally guarantee the payment of principal of and premium (if any) and interest on, the debt securities of CyrusOne Inc.CyrusOne Inc. and CyrusOne GP will, and certain subsidiaries of CyrusOne LP may, fully and unconditionally guarantee the payment of principal of, and premium (if any) and interest on, the debt securities of CyrusOne LP and CyrusOne Finance Corp. Pursuant to Rule 457(n) under the Securities Act of 1933, as amended, no additional filing fee is being paid in respect of the guarantees. The guarantees will not be traded separately. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended, and exclusive of accrued interest, dividends and distributions, if any. The aggregate initial offering price of all securities issued from time to time pursuant to this registration statement shall not exceed $600,000,000 or the equivalent thereof in foreign currencies, foreign currency units or composite currencies. If any debt securities are issued at an original issue discount, then such debt securities may be issued so long as the aggregate initial offering price of all such debt securities, together with the initial offering price of all other securities registered and offered hereunder, does not exceed $600,000,000 or the equivalent thereof in foreign currencies, foreign currency units or composite currencies. Calculated under Rule 457(o) under the Securities Act of 1933, as amended. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment that specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. TABLE OF ADDITIONAL REGISTRANT GUARANTORS(1)(2) Exact Name of Additional Registrant Guarantor as Specified in its Charter State or Other Jurisdiction of Incorporation or Organization I.R.S. Employer Identification Number CyrusOne GP Maryland 35-6993529 Cyrus One Foreign Holdings LLC Delaware 45-3026714 CyrusOne LLC Delaware 27-4286158 CyrusOne TRS Inc. Delaware 35-2458099 Address, including zip code, and telephone number, including area code, of each Additional Registrant Guarantor’s Principal Executive Offices is 1649 West Frankford Road, Carrollton, TX 75007, (972) 350-0060. Name, address, including zip code, and telephone number, including area code, of each Additional Registrant Guarantor’s Agent for Service is Thomas W. Bosse, Esq. 1649 West Frankford Road, Carrollton, TX 75007, (972) 350-0060. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED MARCH 24, 2014 PROSPECTUS CyrusOne Inc. DEBT SECURITIES (and guarantees thereof) COMMON STOCK PREFERRED STOCK WARRANTS RIGHTS UNITS CyrusOne LP CyrusOne Finance Corp. DEBT SECURITIES (and guarantees thereof) CyrusOne Inc. may, from time to time, offer and sell debt securities, common stock, preferred stock, warrants, rights and units, and certain of CyrusOne Inc.’s subsidiaries may guarantee the principal of, and premium (if any) and interest on, any such debt securities.CyrusOne LP and CyrusOne Finance Corp. may, from time to time, offer and sell debt securities, and CyrusOne Inc. and CyrusOne GP will, and certain of CyrusOne LP’s subsidiaries including Cyrus One Foreign Holdings LLC, CyrusOne LLC and CyrusOne TRS Inc. may, guarantee the principal of, and premium (if any) and interest on, such debt securities. We refer to the debt securities and the guarantees thereof, common stock, preferred stock, warrants, rights and units of CyrusOne Inc. and the debt securities of CyrusOne LP and CyrusOne Finance Corp. and the guarantees thereof registered hereunder collectively as the “securities” in this prospectus. The securities will have a maximum aggregate offering price of $600,000,000 or the equivalent thereof in foreign currencies, foreign currency units or composite currencies. To assist us in complying with certain U.S. federal income tax requirements applicable to real estate investment trusts (“REITs”), among other purposes, our charter contains certain restrictions relating to the ownership and transfer of our stock, including an ownership limit of 9.8% of our outstanding common stock, subject to certain exceptions. See “Restrictions on Ownership and Transfer” for a detailed description of the ownership and transfer restrictions applicable to our stock. The specific terms of each series or class of the securities will be set forth in the applicable prospectus supplement.The applicable prospectus supplement will also contain information, where applicable, about certain federal income tax consequences relating to, and any listing on a securities exchange of, the securities covered by such prospectus supplement. The securities may be offered directly by us, through agents designated from time to time by us or to or through underwriters or dealers. If any agents, dealers or underwriters are involved in the sale of any of the securities, their names, and any applicable purchase price, fee, commission or discount arrangement between or among them will be set forth, or will be calculable from the information set forth, in the applicable prospectus supplement. See the sections entitled “Plan of Distribution” and “About this Prospectus” for more information. No securities may be sold without delivery of this prospectus and the applicable prospectus supplement describing the method and terms of the offering of such series of securities. Our common stock is listed on NASDAQ Global Select Market under the symbol “CONE.” On March 20, 2014, the last reported sale price of our common stock on the NASDAQ Global Select Market was $21.86 per share.Our principal executive offices are located at 1649 West Frankford Road, Carrollton, TX 75007 and our telephone number is (972) 350-0060. We are an “emerging growth company” under the Jumpstart Our Business Startups Act of 2012. Investing in our common stock involves risk. See “Risk Factors” beginning on page7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is March, 2014 TABLE OF CONTENTS Page Special Note Regarding Forward-Looking Statements 1 About this Prospectus 4 Where You Can Find More Information 4 Incorporation by Reference 5 Our Company 6 Risk Factors 7 Use of Proceeds 7 Ratio of Earnings to Consolidated and Combined Fixed Charges for CyrusOne Inc. and CyrusOne LP 7 Description of Debt Securities 8 Description of CyrusOne Inc. Common Stock 15 Description of CyrusOne Inc.Preferred Stock 17 Description of Warrants 19 Description of Rights 22 Description of Units 23 Restrictions on Ownership and Transfer 24 Description of the Partnership Agreement of CyrusOne LP 27 Certain Provisions of Maryland Law and of Our Charter and Bylaws 34 U.S. Federal Income Tax Considerations 39 Plan of Distribution 56 Legal Matters 59 Experts 60 Except as otherwise indicated or required by the context, references in this prospectus to (i)”CyrusOne,” “we,” “our,” “us” and “our company” refer to CyrusOne Inc., a Maryland corporation, together with its combined subsidiaries, including CyrusOne LP, a Maryland limited partnership (our “operating partnership” or “CyrusOne LP”), and CyrusOne GP, a Maryland statutory trust of which we are the sole beneficial owner and sole trustee and which is the sole general partner of our operating partnership (“CyrusOne GP”), (ii)”CBI” refers to Cincinnati Bell Inc., an Ohio corporation, and, unless the context otherwise requires, its consolidated subsidiaries, and (iii)the number of common units of limited partnership interest (“operating partnership units”) in CyrusOne LP gives effect to the approximately 2.8-to-1 operating partnership unit reverse split effected immediately prior to the completion of our initial public offering in January 2013 (the “IPO”). You should rely only on the information contained in this prospectus, in an accompanying prospectus supplement or incorporated by reference herein or therein. We have not authorized anyone to provide you with information or make any representation that is different. If anyone provides you with different or inconsistent information, you should not rely on it. This prospectus and any accompanying prospectus supplement do not constitute an offer to sell or a solicitation of an offer to buy any securities other than the registered securities to which they relate, and this prospectus and any accompanying prospectus supplement do not constitute an offer to sell or the solicitation of an offer to buy securities in any jurisdiction where, or to any person to whom, it is unlawful to make such an offer or solicitation. You should not assume that the information contained in this prospectus and any accompanying prospectus supplement is correct on any date after the respective dates of the prospectus and such prospectus supplement or supplements, as applicable, even though this prospectus and such prospectus supplement or supplements are delivered or securities are sold pursuant to the prospectus and such prospectus supplement or supplements at a later date. Since the respective dates of the prospectus contained in this registration statement and any accompanying prospectus supplement, our business, financial condition, results of operations and prospects may have changed. We may only use this prospectus to sell the securities if it is accompanied by a prospectus supplement. i Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and the documents incorporated by reference herein contain forward-looking statements within the meaning of the federal securities laws. You can identify forward-looking statements by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “seeks,” “approximately,” “intends,” “plans,” “estimates” or “anticipates” or the negative of these words and phrases or similar words or phrases which are predictions of or indicate future events or trends and which do not relate solely to historical matters. You can also identify forward-looking statements by discussions of strategy, plans or intentions. Forward-looking statements involve numerous risks and uncertainties and you should not rely on them as predictions of future events. Forward-looking statements depend on assumptions, data or methods which may be incorrect or imprecise and we may not be able to realize them. The following factors, among others, could cause actual results and future events to differ materially from those set forth or contemplated in the forward-looking statements: ● loss of key customers; ● defaults on or non-renewal or early termination of leases by customers; ● economic downturn, natural disaster or oversupply of data centers in the limited geographic area that we serve; ● inability to supply customers with adequate electrical power; ● inability to renew leases on the data center buildings in our portfolio not owned by us; ● risks related to natural disasters and inadequate insurance coverage; ● risks related to the failure of our physical infrastructure or services; ● risks related to the development of our properties and our ability to successfully lease those properties; ● risks related to third-party suppliers of power; ● internet connectivity and other services; ● loss of access to key third-party service providers and suppliers; ● long leasing cycle for data center services; ● risks related to our international activities, including expanding our international operations; ● inability to identify and complete acquisitions and operate acquired properties; ● customers choosing to develop their own data centers; ● decrease in demand for data center services; ● inability to manage growth; ● our failure to obtain necessary outside financing on favorable terms, or at all; ● our level of indebtedness or debt service obligations; ● restrictions in the instruments governing our indebtedness; ● risks related to litigation; ● risks related to environmental matters; ● risks related to climate change regulations; ● unknown or contingent liabilities related to our acquired properties; 1 Table of Contents ● management’s inexperience operating a REIT; ● significant competition in our industry; ● loss of key personnel; ● obsolescence of our data center infrastructure; ● valuations and impairment charges of properties; ● the impact of emerging growth company status on our common stock; ● risks related to our National IX Platform; ● risks associated with real estate assets and the real estate industry; ● risks of illiquidity of real estate investments; ● rights of stockholders; ● potential conflict of interest between our operating partnership and its partners; ● risks related to CBI owning shares of our common stock and operating partnership units; ● potential conflict of interest between CyrusOne directors who remain involved with CBI; ● provisions in our charter and bylaws that may limit an acquisition of our common stock or a change in control; ● provisions of Maryland law that may limit the ability of a third-party to acquire control of us; ● risks related to the assumption of liabilities from the transactions relating to our formation in 2012 and initial public offering in 2013 (the “formation transactions”); ● failure to maintain our status as a REIT; ● highly technical and complex REIT provisions of the Internal Revenue Code of 1986, as amended (the “Code”); ● risk that dividends payable do not qualify for reduced tax rates; ● risk that REIT distribution requirements could adversely affect our ability to execute our business plan; ● risk that other tax liabilities may reduce cash flow; ● risk that we may have to forego other opportunities due to compliance with REIT requirements; ● risk that REIT requirements could limit our ability to hedge effectively; ● risk of potential penalty tax caused by CBI's future acquisition of a significant percentage of our stock; ● risk of changes in U.S. tax law and other U.S. laws, whether or not specific to REITs; ● risk of insufficient cash available for distribution to stockholders; ● risk that future offerings of debt may adversely affect the market price of our common stock; 2 Table of Contents ● risk that increases in market interest rates could drive potential investors to seek higher dividend yields and reduce demand for our common stock; ● risk that shares available for future sale could affect the market price of stock; ● risk that market price and volume of stock could be volatile; and ● risk that earnings and cash distributions could affect the market price of our common stock. While forward-looking statements reflect our good faith beliefs, they are not guarantees of future performance. We disclaim any obligation to publicly update or revise any forward-looking statement to reflect changes in underlying assumptions or factors of new information, data or methods, future events or other changes. For a further discussion of these and other factors that could impact our future results, performance or transactions, see the section in this prospectus entitled “Risk Factors,” including the risks incorporated therein from our most recent Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on March 3, 2014, as updated by our subsequent filings. 3 Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the SEC using a “shelf” registration process. Under this process, we may sell the securities described in this prospectus in one or more offerings up to a total dollar amount of $600,000,000. This prospectus provides you with a general description of the securities we may offer. Each time we sell securities, we will provide a prospectus supplement containing specific information about the terms of the applicable offering. Such prospectus supplement may add, update or change information contained in this prospectus. You should read this prospectus and the applicable prospectus supplement together with additional information described under the heading “Where You Can Find More Information.” We may offer the securities directly, through agents, or to or through underwriters. The applicable prospectus supplement will describe the terms of the plan of distribution and set forth the names of any underwriters involved in the sale of the securities. See “Plan of Distribution” for more information. No securities may be sold without delivery of a prospectus supplement describing the method and terms of the offering of those securities. WHERE YOU CAN FIND MORE INFORMATION We are subject to the information and reporting requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and, accordingly, file annual, quarterly and periodic reports, proxy statements and other information with the SEC. You may read and copy any reports, statements or other information we file with the SEC at the Public Reference Room of the SEC, treet, NE, Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the operation of the Public Reference Room. You may also obtain copies of this information by mail from the Public Reference Room of the SEC, treet, NE, Washington, D.C. 20549, at prescribed rates, or from commercial document retrieval services. We have filed with the SEC a registration statement on Form S-3, including exhibits and schedules filed with the registration statement of which this prospectus is a part, under the Securities Act of 1933, as amended (the “Securities Act”), with respect to the securities registered hereby. This prospectus and any applicable prospectus supplement do not contain all of the information set forth in the registration statement and exhibits and schedules to the registration statement. For further information with respect to our company and the securities registered hereby, reference is made to the registration statement, including the exhibits and schedules to the registration statement. Statements contained in this prospectus and any applicable prospectus supplement as to the contents of any contract or other document referred to in this prospectus and any applicable prospectus supplement are not necessarily complete and, where that contract is an exhibit to the registration statement, each statement is qualified in all respects by the exhibit to which the reference relates. Copies of the registration statement, including the exhibits and schedules to the registration statement, may be examined without charge at the Public Reference Room of the SEC, in the manner described above. Our SEC filings, including our registration statement, are also available to you, free of charge, on the SEC’s website at www.sec.gov. Our SEC filings will also be available through the investor relations section of CyrusOne Inc.’s website at www.cyrusone.com. The information contained on or linked to or from our website is not incorporated by reference into this prospectus and should not be considered part of this prospectus or any applicable prospectus supplement. 4 Table of Contents INCORPORATION BY REFERENCE This prospectus is part of a registration statement on Form S-3 filed with the SEC.This prospectus does not contain all of the information included in the registration statement, certain parts of which are omitted in accordance with the rules and regulations of the SEC. The SEC allows us to “incorporate by reference” certain information into this prospectus from certain documents that we filed with the SEC prior to the date of this prospectus. By incorporating by reference, we are disclosing important information to you by referring you to documents we have filed separately with the SEC. The information incorporated by reference is deemed to be part of this prospectus, except for information incorporated by reference that is modified or superseded by information contained in this prospectus or in any other subsequently filed document that also is incorporated by reference herein. Any statement so modified or superseded will not be deemed, except as so modified or superseded, to be part of this prospectus.These documents contain important information about us, our business and our finances. The following documents previously filed with the SEC are incorporated by reference into this prospectus except for any document or portion thereof deemed to be “furnished” and not filed in accordance with SEC rules: Our Annual Report on Form 10-K for the year ended December 31, 2013, filed with the SEC on March 3, 2014; Our Definitive Proxy Statement on Schedule14A filed with the SEC on March 19, 2014; The description of our common stock included in our registration statement on Form 8-A filed with the SEC on January 17, 2013; and all documents filed by us with the SEC pursuant to Sections13(a), 13(c), 14 or 15(d) of the Exchange Act after the date of this prospectus and prior to the termination of the offering of the underlying securities. We also specifically incorporate by reference any documents filed by us with the SEC pursuant to Sections13(a), 13(c), 14 or 15(d) of the Exchange Act after the date of the initial filing of this registration statement and prior to effectiveness of this registration statement. To the extent that any information contained in any Current Report on Form 8-K, or any exhibit thereto, is furnished to, rather than filed with, the SEC, such information or exhibit is specifically not incorporated by reference in this prospectus. The information relating to us contained in this prospectus does not purport to be comprehensive and should be read together with the information contained in the documents incorporated or deemed to be incorporated by reference into this prospectus. If you request, either orally or in writing, we will provide you with a copy of any or all documents that are incorporated by reference herein. Such documents will be provided to you free of charge, but will not contain any exhibits, unless those exhibits are incorporated by reference into the document. Requests can be made by writing to Investor Relations at 1649 West Frankford Road, Carrollton, TX 75007. The documents may also be accessed on our website under the Investor Relations tab at www.cyrusone.com. Information contained on our website is not incorporated by reference into this prospectus and you should not consider information contained on our website to be part of this prospectus or any applicable prospectus supplement. 5 Table of Contents OUR COMPANY We are an owner, operator and developer of enterprise-class, carrier-neutral data center properties. Our data center properties are purpose-built facilities with redundant power, cooling and telecommunications systems. They are not network-specific and enable customer interconnectivity to a range of telecommunications carriers. We provide mission-critical data center facilities that protect and ensure the continued operation of information technology (“IT”) infrastructure for approximately 600 customers in 25 operating data centers in 10 distinct markets (8 cities in the U.S., London and Singapore). Our goal is to be the preferred global data center provider to the Fortune 1000. As of December 31, 2013, our customers included nine of the Fortune 20 and 129 of the Fortune 1000 or private/ foreign enterprises of equivalent size. These 129 customers provided 75% of our annualized rent as of December 31, 2013. We cultivate long-term strategic relationships with our customers and provide them with solutions for their data center facilities and IT infrastructure challenges. Our offerings provide flexibility, reliability and security and are delivered through a tailored customer service focused platform that is designed to foster long-term relationships. We focus on attracting customers that have not historically outsourced their data center needs and providing them with solutions that address their current and future needs. The CyrusOne National IX Platform delivers interconnection across states and between metro-enabled sites within the CyrusOne facility footprint and beyond. The platform enables high-performance, low-cost data transfer and accessibility for customers by uniting all of our data centers. As of December31, 2013, our property portfolio included 25 operating data centers in 10 distinct markets (8 cities in the U.S., London and Singapore) collectively providing approximately 1,975,000 Net Rentable Square Feet (“NRSF”), of which 82% was leased, and powered by approximately 158 megawatts (“MW”) of universal power supplies capacity. We own 14 of the buildings in which our data center facilities are located. We lease the remaining 11 buildings, which account for approximately 375,000 NRSF, or approximately 19% of our total operating NRSF. These leased buildings accounted for 26% of our total annualized rent as of December 31, 2013. We also currently have 711,000 NRSF under development, as well as 626,000 NRSF of additional powered shell space under roof available for development.In addition, we have approximately 205 acres of land that are available for future data center shell development. Along with our primary product offering, leasing of colocation space, our customers are increasingly interested in ancillary office and other space. We believe our existing operating portfolio and development pipeline will allow us to meet the evolving needs of our existing customers and continue to attract new customers. Our business is comprised of the historical data center activities and holdings of CBI. CBI had operated its Cincinnati-based data center business for over 10 years; in addition, it acquired GramTel Inc. (“GramTel”), a data center operator in South Bend, Indiana and Chicago, Illinois, for approximately $20 million in December 2007; and it acquired Cyrus Networks, LLC (“Cyrus Networks”), a data center operator based in Texas, for approximately $526 million, net of cash acquired, in June 2010. On November 20, 2012, certain subsidiaries of CBI contributed certain assets and operations, including the assets and operations acquired through the GramTel and Cyrus Networks acquisitions, to our operating partnership. CyrusOne Inc. was formed as a Maryland corporation on July 31, 2012.On January 24, 2013, we completed the IPO of our common stock, issuing approximately 19.0 million shares for $337.1 million, net of underwriters’ discount. On the same date, we purchased approximately 19.0 million operating partnership units with the proceeds of the IPO. In addition, CBI exchanged approximately 1.5 million operating partnership units for shares of our common stock, and CBI was issued 0.4 million shares of common stock as repayment for transaction costs paid by CBI in connection with our IPO. We also issued approximately 1.0 million shares of our common stock to our directors and employees. Vesting of these shares is contingent upon completion of service. Following the completion of these transactions, CyrusOne Inc. and CyrusOne GP held a combined 33.9% interest in our operating partnership, with the remaining 66.1% interest held by CBI.We intend to continue to operate in a manner that will allow us to qualify as a REIT commencing with our taxable year ended December 31, 2013, and we will make our REIT election upon filing of our 2013 federal income tax return. Our principal executive offices are located at 1649 West Frankford Road, Carrollton, TX 75007.Our telephone number is (972) 350-0060.We maintain a website, www.cyrusone.com.Other than with respect to those filings with the SEC that we have posted to our website and which are specifically identified as having been incorporated by reference herein, the information contained on, or accessible through, our website is not incorporated by reference into, and should not be considered a part of, this prospectus or any applicable prospectus supplement. 6 Table of Contents RISK FACTORS An investment in any securities offered by this prospectus involves risks. You should carefully consider the risk factors incorporated by reference to our most recent Annual Report on Form 10-K and the other information contained in this prospectus, as updated by our subsequent filings under the Exchange Act, before purchasing any of such securities.See “Where You Can Find More Information” for information about how to obtain a copy of these documents.You should also carefully consider the risks and other information that may be contained in, or incorporated by reference into, any prospectus supplement relating to the specific offering of securities. USE OF PROCEEDS Unless otherwise set forth in a prospectus supplement, we plan to contribute the net proceeds from any sale of the securities by CyrusOne Inc. pursuant to this prospectus to our operating partnership in exchange for operating partnership units. Our operating partnership will subsequently use the net proceeds received from us, and any primary proceeds from offerings by our operating partnership,to potentially acquire or develop additional properties, to redeem outstanding operating partnership units and for general corporate purposes, which may include payment of distributions, the repayment of existing indebtedness, acquisitions and capital expenditures for improvements to the properties in our portfolio. Pending application of cash proceeds, we will invest the net proceeds in interest-bearing accounts and short-term, interest bearing securities that are consistent with our intention to continue to qualify as a REIT for federal income tax purposes. Further details regarding the use of the net proceeds of a specific series or class of the securities will be set forth in the applicable prospectus supplement. RATIO OF EARNINGS TO CONSOLIDATED AND COMBINED FIXED CHARGES FOR CYRUSONE INC. AND CYRUSONE LP Year Ended December 31, Successor Predecessor (dollars in millions) January 24 to December 31, 2013(a) January 1, 2013 to January 23, 2013 (a)(b) 2012 (a)(b) 2011 (b) 2010 (b) 2009 (b) Pre-tax income (loss) from continuing operations before adjustment for non-controlling interests/minority interests in consolidated subsidiaries or income or loss from equity investees plus fixed charges* $ $ ) $ $ $ Fixed charges: Interest expensed and capitalized 12 Appropriate portion of rentals (c) Total fixed charges Ratio of earnings to fixed charges(d)(e)(f) — — — *Earnings used in computing the ratio of earnings to combined fixed charges consists of income from continuing operations before income taxes, adjustment for non-controlling interests/minority interests, income/loss from equity method investees, and fixed charges except for capitalized interest. (a) Consolidated results for the period ended January 24, 2013 to December 31, 2013, and the combined results for the period ended January 1, 2013 to January 23, 2013 and the year ended December 31, 2012 are the same for both CyrusOne Inc. and CyrusOne LP. (b) Periods represent results of the Predecessor on a “carved-out basis” from CBI for all respective periods. (c) Represents the estimated portion of operating lease expense deemed to represent interest for each respective period presented. (d) For the period ended December 31, 2013 (January 24, 2013 to December 31, 2013), earnings were insufficient to cover fixed charges by $14.2 million. (e) For the period ended January 23, 2013 (January 1, 2013 to January 23, 2013), earnings were insufficient to cover fixed charges by $19.9 million. (f)
